In a condemnation proceeding, (1) claimants appeal from so much of an order of the Supreme Court, Queens County, dated March 4, 1975, as denied the branch of their motion which sought statutory costs and (2) claimant Herskovits also appeals from so much of the said order as denied the branch of the motion which sought a statutory increased allowance or, alternatively, damages for the condemnor’s alleged breach of contract. Order affirmed, without costs or disbursements. Property owners appearing in condemnation proceedings in the City of New York are not entitled to recover "counsel fees, costs, disbursements or allowances” (Administrative Code of City of New York, § B15-27.0, subd c). Martuscello, Acting P. J., Latham, Cohalan, Rabin and Titone, JJ., concur.